 

 

Case 1:19-mc-00149-CM Document 13 Filed 03/25/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

|

IN RE GRAND JURY SUBPOENA : SEALED ORDER

19 Misc. 149

Upon the Affirmation and Application of the United
States Attorney for the Southern District of New York, by
Assistant United States Attorney Alex Rossmiller, pursuant to
the All Writs Act, Title 28, United States Code, Section 1651,
requesting that an Order be issued relieving Boies Schiller &
Flexner LLP of their obligations under the protective order

issued on March 18, 2016 in case Virginia L. Giuffre v.

 

Ghisiaine Maxwell, et ai., 15 Civ. 7433 (RWS) (S.D.N.¥.), for

 

the limited and exclusive purpose of complying with grand jury
process to provide materials to the Government in connection
with a federal grand jury investigation:

IT IS HEREBY ORDERED, that Boies Schiller & Flexner
LLP is permitted to provide the Government with copies of
materials generated, received, obtained, or otherwise possessed

in connection with case Virginia L. Giuffre v. Ghislaine

 

Maxwell, et al., 15 Civ. 7433 (RWS), including discovery
materials marked “CONFIDENTIAL” pursuant to the protective order

dated March 18, 2016. Boies Schiller & Flexner LLP may provide

 
 

 

 

Case 1:19-mc-00149-CM Document 13 Filed 03/25/21 Page 2 of 3

these materials to the Government notwithstanding their
obligations under the March 18, 2016 protective order.

IT IS FURTHER ORDERED that, with the exception of a
copy cf this Order to Boies Schiller & Flexner LLP and the clerk
of the court for files and testimony subject to this Order, this

Order is to be sealed pending further order of this Court.

Dated: New York, New York h
April a, 2019 h died

THE HONORABLE COLLEEN MCMAHON
CHIEF UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK :

 

 

 
SUBMITTED BY: Plaintiff Defendant

Attorney’s Name:

UNITED STATES DISTRICT COURT — Frmnane:

FOR THE Address:

SOUTHERN DISTRICT OF NEW YORK
CLERK’S OFFICE Phone Number:

SEALED AND
IMPOUNDED
RECORD 5

nora

ORDERED SEALED AND IMPOUNDED AND PLACED
INA SECURED AREA IN THE CLERK’S OFFICE
AND MAY NOT BE UNSEALED UNLESS ORDERED

BY THE COURT. 4) f
? ¢

 

 

 

 

 

kek kkk kkk KKK KKK KKK KKK

Tore Grand Tay Sabpocna

RANK KARE KKAKKAKA KKK KKK

CONTENTS: me Li lan \

DOCKET NO.

*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
"
*

ORDER DATED:

U.S.D.J./G-S=MaAGiS RATE HHS E.

 

RECEIVED BY

 

Re Ore dated yfaliq

 
